Citation Nr: 1508207	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and anxiety disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for PTSD and a sleep disorder. It also granted service connection for migraine headaches and assigned a noncompensable rating, effective April 19, 2010.  Then, in a January 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for headaches from noncompensable to 30 percent, effective April 19, 2010.

The Veteran testified before the undersigned in a hearing via videoconference in June 2013; a transcript is of record.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

In April 2010, the Veteran submitted a claim of service connection for depression, as secondary to his service-connected tinnitus.  This claim was denied by the RO in a June 2010 rating decision.  Thereafter, in February 2011, the Veteran submitted a claim of service connection for PTSD due to an in-service personal assault.  In general, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  While an unappealed April 2010 rating decision denied service connection for depression, the basis for that determination was in part the absence of a clinical diagnosis.  Such diagnosis is shown in a December 2010 VA treatment record.  Thus, new and material evidence was received within one year of the April 2010 decision and thus it did not become final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the depression may be included in the present claim.

In February 2013, the Veteran submitted a timely substantive appeal with regard to the issues of service connection for an acquired psychiatric disorder and a sleep disorder.  Thereafter, in April 2013, he submitted an untimely substantive appeal for the issue of an increased rating for migraine headaches.  Although this second substantive appeal was untimely, the June 2013 Board hearing addressed the issue of an increased rating for migraine headaches.  To the extent that the Veteran has been led to believe that this issue is also on appeal, it is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009). 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran does not have a sleep disorder other than as a symptom of his claimed psychiatric disability.

2.  The weight of the evidence is against a finding that the Veteran's migraine headaches result in a disability picture of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for a rating of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims in May 2010, June 2010, and March 2011, prior to the initial adjudication of the claims on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Additionally, the June 2013 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  The Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA examination in November 2012 to determine the severity of the Veteran's headaches.  There is no argument or indication that this examination is inadequate or that its finding do not reflect the current severity of the disability.  

With regard to the claim for a sleep disorder, the RO asked the examiner who conducted the November 2010 VA psychiatric examination to provide an opinion as to whether the Veteran's claimed sleep disorder was related to his tinnitus.  A separate VA examination was not provided and is not necessary in this case because the evidence does not establish that Veteran had sleep trouble in service, or that he currently has a separately diagnosed sleep disorder.  Rather, the only evidence in this regard is the Veteran's own lay statements.  As discussed below, while is competent to report his observations as to poor sleep, he lacks the expertise to determine that such poor sleep is due to a formal sleep disorder.  The medical evidence contains an opinion attributing the sleep disturbance to the claimed psychiatric disability.  Therefore, VA's duty to provide a VA examination or opinion is not triggered regarding a sleep disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection for a sleep disorder

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In May 2010, the Veteran raised a claim of service connection for a sleep disorder, as secondary to his service-connected tinnitus.  The lay and medical evidence are generally consistent with respect to him having sleep difficulties.  Nevertheless, there is no separately diagnosed sleep disorder. 

VA treatment records show that the Veteran was diagnosed PTSD in February 2011 based on his reported symptoms, including sleep impairment.  Shortly before that diagnosis, a December 2010 VA provider also diagnosed depression based on symptoms including sleep disturbance.  Significantly, the November 2012 VA examiner considered the etiology of the Veteran's sleep impairment and opined that it was less likely than not related to his service-connected tinnitus.  Rather, the examiner concluded that it was related to the Veteran's psychiatric symptoms.

The November 2012 examiner's opinion was based on a review of all pertinent lay and medical evidence, and they reflect consideration of an accurate factual history and sound medical reasoning.  There is no contrary medical opinion of record concerning the nature or etiology of the Veteran's current sleep difficulties. As noted above, the Veteran is not competent to state whether he has a separate sleep disorder apart from his psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, he does not claim to have been diagnosed with sleep apnea or any other separate sleep disorder. 

In sum, the preponderance of the evidence is against a finding of a separate sleep disorder. Reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107. As such, service connection for a sleep disorder is not warranted. 38 C.F.R. § 3.303.

Increased rating for migraine headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Migraines are rated under section 4.124(a) DC 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a) DC 8100.

The Veteran's migraines are currently rated as 30 percent disabling, effective April 19, 2010, date in which the claim of service connection was received.  He seeks the highest rating of 50 percent for the entire appeals period.

At the November 2012 VA examination, the Veteran reported having daily headaches that, when severe, require him to lie down in a dark, quiet place.  Headaches were sometimes accompanied by nausea and sensitivity to light.  He indicated that his head pain was near constant.  Thereafter, at his June 2013 Board hearing, the Veteran testified that he has severe episodes of migraine headaches two or three times per week.  These episodes, which usually last for two hours, force him to take breaks from his work as a car salesman and lie down, usually in a back office or inside his car. 

The evidence of record fails to establish that the Veteran's migraine attacks produce severe economic inadaptability, as required by DC 8100 for a 50 percent rating.  While the headaches did interfere with his work day 2 to 3 times per week, requiring him to lie down, he did not indicate actual lost time or the need to take any significant amount of sick leave.  Overall, his symptoms are contemplated by the present rating of 30 percent.  As such, he is not entitled to a rating higher than 30 percent under DC 8100.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the evidence shows that the Veteran has been employed throughout the rating period on appeal.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a rating higher than 30 percent for migraine headaches.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Service connection for a sleep disorder is denied.

A rating in excess of 30 percent for migraine headaches is denied.


REMAND

With regard to the claim for an acquired psychiatric disorder, the November 2012 VA examiner was unable to substantiate a diagnosis of PTSD based on military sexual trauma.  In this regard, the examiner noted that there was no credible supporting evidence of the claimed military sexual trauma.  Additionally, he found that the Veteran did not meet the DSM-IV criteria for any other clinical mental disorder.  This last finding is at odds with other medical evidence, both prior and subsequent, that shows diagnoses of depressive disorder and anxiety disorder.  See, e.g., December 2010 VA treatment record; August 2013 private treatment record.  In view that there is no medical opinion as to whether the Veteran diagnosed major depressive disorder and anxiety disorder is related to service, a remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the November 2012 psychiatric examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Identify all current psychiatric disabilities.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed psychiatric disability, not limited to PTSD, is related to an injury or event in service?  

The examiner should consider all pertinent lay and medical evidence, including but not limited to private treatment records submitted by the Veteran. The examiner must also provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.  If the examiner believes that another in-person examination is required, then one should be arranged.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


